IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00313-CR

MARCOS LEAL,
                                                          Appellant
v.

THE STATE OF TEXAS,                                       Appellee



                             From the County Court
                           McLennan County, Texas
                       Trial Court No. TX 07-0A0-CBS-01


                         MEMORANDUM OPINION


      Marcos Leal attempts to appeal the denial of a motion by the justice court. By

letter dated August 31, 2012, the Clerk of this Court notified Leal that his appeal was

subject to dismissal because it appeared this Court did not have jurisdiction of an

appeal from the justice court. See TEX. CODE CRIM. PROC. ANN. art. 45.042 (West 2006);

TEX. R. APP. P. 44.3. Leal was further warned that the Court would dismiss this appeal

unless, within 21 days of the date of the letter, a response was filed showing grounds

for continuing the appeal. No response has been filed.
        This appeal is dismissed.


                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 27, 2012
Do not publish
[CR25]




Leal v. State                                          Page 2